Title: To Thomas Jefferson from Jonathan Thompson, 9 September 1825
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir,
Custom House New York, Collectors Office,
Septr 9th 1825.
I received your letter of the 30th ultimo, with two Invoices enclosed, for the Marble by the Ship Caroline from Leghorn. The Invoices are returned herewith agreeably to your request. The marks do not agree with the Invoices & bill of lading received. I have entered the Marble and paid the duly thereon copies of the entries are enclosed, & have shipped the same on board the Sloop Eliza Allen, Capt Allen for Richmond consigned to Col. Bernard Peyton as per bills of lading herewith transmitted. The freight from Leghorn have paid, amounting to three hundred and thirty dollars, as per bills also herewith.With great respects am Your Obt ServtJonathan ThompsonCollectorDuties on 31 Cases$394.32do6do61.19455.51Freight from Leghorn330.Dolls785.51